Exhibit 10.45

 

Form of Letter Agreement

 

PRIVILEGED AND CONFIDENTIAL

 

[Name]
[Address]

 

Dear                                 :

 

WHEREAS, Alexander & Baldwin Holdings, Inc. (the “Company”) has entered into a
Separation and Distribution Agreement (the “Separation Agreement”) with
Alexander & Baldwin, Inc., a Hawaii corporation (“A&B, Inc.”);

 

WHEREAS, pursuant to the terms of the Separation Agreement and as of the
Distribution Date (as such term is defined in the Separation Agreement), the
Company has separated into two independent publicly traded companies: (a) the
Company which, following consummation of the transactions contemplated in the
Separation Agreement, owns and conducts the Matson Businesses (as such term is
defined in the Separation Agreement) under the name “Matson, Inc.”, and (b) A&B,
Inc. which, following consummation of the transactions contemplated by the
Separation Agreement, owns and conducts the A&B Businesses (as such term is
defined in the Separation Agreement) under the name “Alexander & Baldwin, Inc.”;

 

WHEREAS, the Company considers it essential to the best interests of the Company
and its shareholders to encourage the continued employment of key management
personnel;

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a change in
control of the Company may exist and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders;

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s top management, including you, to their assigned duties without
distraction in the face of the potentially disturbing circumstances arising from
the possibility of a change in control of the Company[; and

 

B-1

--------------------------------------------------------------------------------


 

WHEREAS, you are a party to that certain agreement effective as of January 1,
2009, as amended (the “Existing Agreement”)].(1)

 

NOW, THEREFORE, to persuade you to remain in the employ of the Company and in
consideration of your agreement set forth in Section 2(b) hereof, effective as
of the Distribution Date, the Company agrees that you will receive the severance
benefits set forth in this letter agreement (the “Agreement”) in the event your
employment with the Company is terminated subsequent to a “change in control of
the Company” (as defined in Section 2(a) hereof) under the circumstances
described in Section 3 below.  [This Agreement shall replace and supersede the
Existing Agreement in its entirety.](2)

 

If you are or become an officer of a subsidiary of the Company, whether or not
you are also an employee of the Company, any reference herein to your employment
by the Company shall be deemed to include such subsidiary.

 

1.             Term and Operation of Agreement. This Agreement shall commence on
the effective date hereof and shall continue in effect through December 31,
2013; provided, however, that commencing on January 1, 2013 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless not later than December 1 of the preceding year, the
Company shall have given notice that it does not wish to extend this Agreement;
and provided, further, that notwithstanding any such notice by the Company not
to extend, this Agreement shall continue in effect for a period of twenty-four
(24) months beyond the term provided herein if a “change in control of the
Company” (as defined in Section 2(a) hereof) shall have occurred during such
term.

 

2.             Change in Control. (a) For purposes of this Agreement, a “change
in control of the Company” shall mean a “Change in Control Event” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (the “Code”).

 

(b)           For purposes of this Agreement, a “potential change in control of
the Company” shall be deemed to have occurred if (i) the Company enters into an
agreement the consummation of which would result in the occurrence of a change
in control of the Company; (ii) any “person” (as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, including
the Company) publicly announces an intention to take or to consider taking
actions which if consummated would constitute a change in control of the
Company;

 

--------------------------------------------------------------------------------

(1)           To be included for those Holdings employees with existing
agreements.

(2)           To be included for those Holdings employees with existing
agreements.

 

--------------------------------------------------------------------------------


 

(iii) any person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; or (iv) the Board adopts a
resolution to the effect that a potential change in control of the Company for
purposes of this Agreement has occurred. You agree that, subject to the terms
and conditions of this Agreement, in the event of a potential change in control
of the Company, you will remain in the employ of the Company until the earliest
of (i) a date which is six (6) months from the occurrence of such potential
change in control of the Company, (ii) the termination of your employment by
reason of Disability or Retirement, as defined in Subsection 3(i) hereof, or
(iii) the occurrence of a change in control of the Company.

 

3.             Termination Following Change in Control. If a change in control
of the Company shall have occurred, you shall be entitled to the benefits
provided in Section 4 hereof upon the subsequent termination of your employment
during the term of this Agreement unless such termination is (a) because of your
death, (b) by the Company for Cause or Disability or (c) by you other than for
Good Reason. For purposes of this Agreement, your employment shall be deemed to
have been terminated following a change in control of the Company by the Company
without Cause or by you with Good Reason, if (i) your employment is terminated
by the Company without Cause prior to a change in control of the Company
(whether or not a change in control of the Company ever occurs) and such
termination was at the request or direction of a person who has entered into an
agreement with the Company the consummation of which would constitute a change
in control of the Company, (ii) you terminate your employment for Good Reason
prior to a change in control of the Company (whether or not a change in control
of the Company ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such person, or (iii) your
employment is terminated by the Company without Cause or by you for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a change in control of the
Company (whether or not a change in control of the Company ever occurs).

 

(i)            Disability; Retirement. Termination by the Company of your
employment based on “Disability” shall mean termination because of your absence
from your duties with the Company on a full-time basis for six consecutive
months, as a result of your incapacity due to physical or mental illness, unless
within 30 days after Notice of Termination (as hereinafter defined) is given
following such absence you shall have returned to the full-time performance of
your duties. Termination by you of your

 

--------------------------------------------------------------------------------


 

employment based on “Retirement” shall mean termination in accordance with the
Company’s retirement policy, including early retirement, generally applicable to
its salaried employees.

 

(ii)           Cause. Termination by the Company of your employment for “Cause”
shall mean termination upon (A) the willful and continued failure by you
substantially to perform your duties with the Company (other than any such
failure resulting from your incapacity due to physical or mental illness or such
actual or anticipated failure resulting from your termination for Good Reason),
after a demand for substantial performance is delivered to you by the Board
which specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, or (B) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this paragraph, no act, or failure to
act, on your part shall be considered “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in clauses (A) or (B) of the
first sentence of this paragraph and specifying the particulars thereof in
detail.

 

(iii)          Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without your express written consent, any of the following occurring subsequent
to a change in control of the Company or prior to a change in control of the
Company under the circumstances described in clauses (ii) and (iii) of the
second sentence of Section 3 hereof (treating all references in paragraphs (A)
through (G) below to a “change in control of the Company” as references to a
“potential change in control of the Company”), unless, in the case of any act or
failure to act described in paragraph (A), (D), (E) or (G) below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:

 

(A)          the assignment to you of any duties inconsistent with your
position, duties and status with the Company immediately prior to a change in
control of the Company; a

 

--------------------------------------------------------------------------------


 

substantial alteration in the nature or status of your responsibilities from
those in effect immediately prior to a change in control of the Company; the
failure to provide you with substantially the same perquisites which you had
immediately prior to a change in control of the Company, including but not
limited to an office and appropriate support services; or a change in your
titles or offices as in effect immediately prior to a change in control of the
Company, or any removal of you from or any failure to reelect you to any of such
positions;

 

(B)          a reduction by the Company in your base salary as in effect on the
effective date of this Agreement or as the same may be increased from time to
time;

 

(C)          the Company’s requiring you to be based anywhere other than the
metropolitan area in which your office is located immediately prior to a change
in control of the Company, except for required travel on the Company’s business
to an extent substantially consistent with your present business travel
obligations;

 

(D)          the failure by the Company to continue in effect any stock option
or other equity-based plan in which you were participating, or in which you were
entitled to participate, immediately prior to a change in control of the
Company, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a substantially equivalent basis, both in terms of the
amount or timing of payment of benefits provided and the level of your
participation relative to other participants, as existed immediately prior to
the change in control of the Company.

 

(E)           the failure by the Company to continue in effect any benefit,
pension or compensation plan, employee stock ownership plan, savings and profit
sharing plan, life insurance plan, medical insurance plan or health-and-accident
plan in which you are participating, or in which you are entitled to
participate, immediately prior to a change in control of the Company (the
“Company Plans”), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan; or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the

 

--------------------------------------------------------------------------------


 

level of your participation relative to other participants, as existed
immediately prior to the change in control of the Company; or the failure by the
Company to provide you with the number of paid vacation days to which you are
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy immediately prior to a change in control of
the Company;

 

(F)           the failure by the Company to obtain the assumption of this
agreement to as contemplated in Section 5 hereof, prior to the effectiveness of
any succession; or

 

(G)          any purported termination of your employment by the Company which
is not effected pursuant to a Notice of Termination satisfying the requirements
of paragraph (iv) below (and, if applicable, paragraph (ii) above); and for
purposes of this Agreement, no such purported termination shall be effective.

 

Your right to terminate your employment pursuant to this paragraph shall not be
affected by your incapacity due to physical or mental illness, and your right to
terminate your employment pursuant to this paragraph shall not be limited by
your agreement contained in Section 2(b) hereof. Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.

 

(iv)          Notice of Termination. Any purported termination by the Company
pursuant to paragraph (i) or (ii) above or by you pursuant to paragraph (iii)
above shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 6 hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

(v)           Date of Termination. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the performance of your
duties on a full-time basis during such 30-day period), and (B) if your
employment is terminated pursuant to paragraphs (ii) or (iii) above or for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination pursuant to paragraph (ii) above shall not be less than 30
days, and in the case of a termination pursuant to paragraph (iii) above shall
not be

 

--------------------------------------------------------------------------------


 

less than 30 days, nor more than 60 days, from the date such Notice of
Termination is given); provided that if within 30 days after any Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected); and provided further that the Date of Termination shall be
extended by a notice of dispute given by you only if such notice is given in
good faith and you pursue the resolution of such dispute with reasonable
diligence.

 

4.             Compensation Upon Termination or During Disability.

 

(a)           During any period that you fail to perform your duties hereunder
as a result of incapacity due to physical or mental illness, you shall continue
to receive your full base salary at the rate then in effect and all compensation
and benefits payable under all compensation, benefit and insurance plans until
this Agreement is terminated pursuant to Section 3(i) hereof. Thereafter, your
benefits shall be determined in accordance with the Company’s long-term
disability plan or other insurance programs then in effect and the Company
Plans.

 

(b)           If your employment shall be terminated for Cause, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given and the Company shall have
no further obligation to you under this Agreement.

 

(c)           If your employment by the Company shall be terminated by the
Company other than for Cause or Disability or by you for Good Reason, then you
shall be entitled to the benefits provided below:

 

(i)            the Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given;
or, if higher, the rate in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason, together with all
compensation and benefits payable to you through the Date of Termination under
the terms of the Company’s compensation, benefit and insurance plans, programs
or arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to you, as in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason;

 

(ii)           in lieu of any further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
you, not later than the fifth day following the

 

--------------------------------------------------------------------------------


 

Date of Termination, a lump sum severance payment (together with the payments
provided in Subsections 4(c) (iii), (iv), (v), and (vii) the “Severance
Payments”) equal to two times the sum of (A) your annual base salary as in
effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (B) your target annual bonus under any annual
bonus or incentive plan maintained by the Company in respect of the fiscal year
in which occurs the Date of Termination or, if higher, the fiscal year in which
occurs the first event or circumstance constituting Good Reason;

 

(iii)          notwithstanding any provision of any deferred compensation plans
in which you participate other than any restricted stock unit or similar awards
(the “Deferred Compensation Plans”), the Company shall pay you in one sum in
cash not later than the fifth day following the Date of Termination, the sum of
all amounts to which you are entitled under the Deferred Compensation Plans
whether upon termination of your employment or otherwise, provided that in
determining the amounts to which you are entitled under the A&B Excess Benefits
Plan (the “Excess Plan”), the A&B Supplemental Executive Retirement Plan and the
A&B Executive Survivor/Retirement Benefit Plan (the “Executive Survivor Plan”)
the provisions of said plans relating to a change in control shall be applied on
the basis that the change in control of the Company did not provide as a
prerequisite to the consummation of the change in control that the employer
responsibilities under said plans are to be assumed by the successor
organization;

 

(iv)          notwithstanding any provision of any annual or long term incentive
plan to the contrary, the Company shall pay to you in one sum in cash not later
than the fifth day following the Date of Termination, an amount equal to the sum
of (A) any incentive compensation which has been awarded or allocated for any
completed fiscal year or other measuring period preceding that in which the Date
of Termination occurs but has not yet been paid, and (B) a pro rata portion of
the aggregate value of all contingent awards to you for all uncompleted periods
under such plans calculated by multiplying for each such award, (1) a fraction,
the numerator of which shall be the number of full months elapsed during the
period for such award prior to the Date of Termination, and the denominator of
which shall be the total number of months contained in such period, by (2) the
amount of the award which would have been payable to you following completion of
such period at the “TARGET” (fully competent) level of performance as described
in the plan documents and the individual objective development worksheets;

 

--------------------------------------------------------------------------------


 

(v)           in lieu of shares of common stock, without par value, of the
Company (the “Shares”) issuable upon the exercise of options (“Options”), if
any, granted to you under any stock option or other plan of the Company (which
Options shall be canceled upon the making of the payment referred to below), you
shall receive in one sum in cash not later than the fifth day following the Date
of Termination an amount equal to the product of (A) the difference (to the
extent that such difference is a positive number) obtained by subtracting the
per Share exercise price of each Option held by you, whether or not then fully
exercisable, from the closing price of Shares, as reported on the principal
national securities exchange on which the Shares are then listed or, if the
Shares are not then listed on such an exchange, on the automated quotation
system operated by the National Association of Security Dealers, Inc., on the
Date of Termination (or the last trading date prior thereto) and (B) the number
of Shares covered by each such Option;

 

(vi)          the Company shall also pay to you all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder). Such payments shall be made within five (5) business days after
delivery of your written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require; provided,
however, that in no event shall any such payments be made later than the last
day of your taxable year following the taxable year in which the fee or expense
was incurred; and

 

(vii)         the Company shall reimburse you for individual outplacement
counseling services in an amount not to exceed ten thousand dollars
($10,000.00); provided, however, that in no event shall any such reimbursement
be made later than the last day of your 2nd taxable year following the taxable
year in which the Date of Termination occurs.

 

(d)           (i)            Notwithstanding any other provisions of this
Agreement, if any payments or benefits received or to be received by you in
connection with a change in control of the Company (as defined in Section 2(b)
hereof) or your termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
“person” (as defined in Section 2(a) hereof) whose

 

--------------------------------------------------------------------------------


 

actions result in a change in control of the Company or any person affiliated
with the Company or such person (all such payments and benefits, the “Total
Payments”) would be subject (in whole or part), to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the cash Severance Payments shall
first be reduced, and the non-cash Severance Payments shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which you would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). The Total
Payments shall be reduced by the Company in its reasonable discretion in the
following order: (A) reduction of any cash payment, excluding any cash payment
with respect to the acceleration of equity awards, that is otherwise payable to
the Executive that is exempt from Section 409A of the Code, (B) reduction of any
other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code and (C)
reduction of any payment with respect to the acceleration of equity awards that
is otherwise payable to the Executive that is exempt from Section 409A of the
Code provided, however, that, to the extent permitted by Section 409A of the
Code, you may elect to have the non-cash Severance Payments reduced prior to any
reduction of the cash Severance Payments.

 

(ii)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which you shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to you and selected by the accounting firm
(the “Auditor”) which was, immediately prior to the change in control of the
Company, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code)

 

--------------------------------------------------------------------------------


 

and, in calculating the Excise Tax, no portion of such Total Payments shall be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Auditor in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of this
Section 4(d), (1) you shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
applicable Total Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence in
the calendar year in which the applicable Total Payment is to made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes, and (2) except to the extent that you otherwise
notify the Company, you shall be deemed to be subject to the loss of itemized
deductions and personal exemptions to the maximum extent provided by the Code
for each dollar of incremental income.

 

(iii)          At the time that payments are made under this Agreement, the
Company shall provide you with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If you object to the Company’s calculations, the Company shall pay
you such portion of the Severance Payments (up to 100% thereof) as you determine
is necessary to result in the proper application of this Section 4(d).

 

(e)           Unless you are terminated for Cause, the Company shall maintain or
cause to be maintained in full force and effect, for your continued benefit, for
a period of two years, all health and welfare benefit plans to include life
insurance, health insurance and dental insurance, in which you participated or
were entitled to participate immediately prior to the Date of Termination,
provided that your continued participation is possible under the general terms
and provisions of such plans and programs. In the event that your participation
in any such plan or program is barred, the Company shall arrange to provide you
with benefits substantially similar to those which you are entitled to receive
under such plans and programs. At the end of such two-year period, you will

 

--------------------------------------------------------------------------------


 

be entitled to take advantage of any conversion privileges applicable to the
benefits available under any such plans or programs. Benefits otherwise
receivable by you pursuant to this Section 4(e) shall be reduced to the extent
benefits of the same type are received by or made available to you during the
two-year period following your termination of employment (and any such benefits
received by or made available to you shall be reported by you to the Company);
provided, however, that the Company shall reimburse you for the excess, if any,
of the cost of such benefits to you over such cost immediately prior to the Date
of Termination or, if more favorable to you, the first occurrence of an event or
circumstance constituting Good Reason. If the Severance Payments shall be
decreased pursuant to Section 4(d) hereof, and the Section 4(e) benefits which
remain payable after the application of Section 4(d) hereof are thereafter
reduced pursuant to the immediately preceding sentence, the Company shall, no
later than five (5) business days following such reduction, pay to you the least
of (a) the amount of the decrease made in the Severance Payments pursuant to
Section 4(d) hereof, (b) the amount of the subsequent reduction in these Section
4(e) benefits, or (c) the maximum amount which can be paid to you without being,
or causing any other payment to be, nondeductible by reason of Section 280G of
the Code.

 

(f)            You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 4 (other than
Section 4(e) hereof) be reduced by any compensation earned by you as the result
of employment by another employer after the Date of Termination, by offset
against any amount claimed to be owed by you to the Company, or otherwise.

 

(g)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and other
guidance promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, you shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to you under
this Agreement providing for payment of amounts on termination of employment
unless you would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A; and for purposes of determining
whether you have incurred a “separation from service” under Section 1.409A-1(h)
of the regulations promulgated under Section 409A by the United States Treasury
Department, “50 percent” shall be substituted for “20 percent” each place that
the latter appears in Section 1.409A-1(h)(1)(ii). Each amount to be paid

 

--------------------------------------------------------------------------------


 

or benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A and any payments described in
this Agreement that are due within the “short term deferral period” as defined
in Section 409A shall not be treated as deferred compensation unless applicable
law requires otherwise. Notwithstanding anything in this Agreement to the
contrary, if your employment is terminated prior to a change in control of the
Company in a manner described in the second sentence of Section 3, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, amounts payable to you hereunder, to the extent not in excess of
the amount that you would have received under any other severance plan or
arrangement with the Company that is not contingent on the occurrence of a
change in control of the Company had such plan or arrangement been applicable,
shall be paid at the time and in the manner provided by such plan or arrangement
and the remainder shall be paid to you in accordance with the provisions of this
Agreement. To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six months
following your separation from service (or upon your death, if earlier),
together with interest calculated from the fifth (5th) day following separation
from service until the date of payment, at an interest rate equal to 120% of the
short-term applicable federal rate for a semi-annual compounding period under
Section 1274(d) of the Code, applicable for the month in which the participant’s
separation from service occurs, provided that such interest rate shall not
exceed 120% of the long-term applicable federal rate under Section 1274(d) of
the Code.

 

5.             Successors; Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to you, to, prior to
such succession, expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 5 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, or otherwise.

 

--------------------------------------------------------------------------------


 

(b)           This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

6.             Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

7.             Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. This Agreement constitutes the sole agreement of the parties
and terminates, replaces, and supersedes all previous representations,
understandings, and agreements of the parties with respect to the subject matter
herein, whether written or oral, express or implied, rendering such previous
representations, understandings, and agreements null and void. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Hawaii.

 

8.             Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

9.             Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

10.          Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Honolulu, Hawaii, in accordance with the rules of Dispute Prevention &
Resolution, Inc. then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject, upon execution by the
Company.

 

Dated this [  ] day of [  ], 2012, but effective as of the Distribution Date.

 

 

 

 

ALEXANDER & BALDWIN HOLDINGS, INC.

(Signature)

 

 

 

 

 

 

 

By

 

 

 

 

 

(Print Name)

 

 

 

--------------------------------------------------------------------------------